DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-7 and 11 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the circuitry calculates a sum value of signal components of charge generated from the pulsed light other than background light in the first to M-th detection signals on the basis of the first to M-th detection signals, calculates the distance from the first to M-th detection signals using a predetermined calculation equation when the sum value of the signal components exceeds a first predetermined threshold value, and invalidates the calculation of the distance when the sum value of the signal components does not exceed the first threshold value, and the circuitry adds an absolute value of a difference between the two detection signals among the first to M-th detection signals to calculate the sum value.”
Claims 8-10 and 12 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the calculating of the distance calculation step includes calculating a sum value of signal components of charge generated from the pulsed light other than background light in the first to M-th detection signals on the basis of the first to M-th detection signals, calculating the distance from the first to M-th detection signals using a predetermined calculation equation when the sum value of the signal components exceeds a first predetermined threshold value, and invalidating the calculation of the distance when the sum value of the signal components does not exceed the first threshold value, and the calculating of the distance includes adding an absolute value of a difference between the two detection signals among the first to M-th detection signals to calculate the sum value.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mitsunaga et al. (Patent No. US 10,015,417 B2) discloses enlarging a dynamic range by reading out a plurality of pixels at a plurality of exposure timings.
Mabuchi (Patent No. US 9,621,833 B2) discloses a solid-state imaging device which is preferable when providing an Analog-Digital (AD) conversion unit in each pixel block which is formed by a plurality of pixels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878